RICHARDS, J.
Halie Hass brought the original proceedings in the Wood Probate Court to have a guardian appointed for Wigant Haas who was 83 years of age and mentally incompetent. The Court ordered he should have a guardian whereupon the case was appealed and upon retrial in the Wood Common Pleas the same judgment was rendered.
Error was prosecuted and counsed for Hass urged that prejudicial error was committed because the Common Pleas did not actually appoint the guardian but the- case was remanded to the Probate Court.
The Court of Appeals held:
Even assuming that the Common Pleas should have made the appointment, the remanding of the case to the Probate Court for that purpose would riot result in a reversal of the judgment.
Finding of the lower court that Hass is mentally incompetent and that a guardian should be appointed is justified by the evidence. Judgment affirmed.